DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 7, 9, 11-20, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Dahl, US Patent Publication 2013/0199518 in view of Nelson et al, US Patent Publication 2014/0154756.
Regarding claims 1, 5, and 12 , Dahl discloses a low-energy intensive method for producing cellulose from biomass (conversion of biomass to cellulose using a process whose energy demand is low; abstract; paragraph [0029]), the method comprising: pretreating said biomass with an acid (fibrous cellulosic material treated with mild acid hydrolysis; paragraphs [0013], (0021)), elevated temperature (fibrous cellulosic material is treated at high temperature at 160 degrees C; paragraph [0013]) and pressure within an extruder (fibrous cellulose material undergoes mild acid hydrolysis under 1.2-1.5 times the initial pressure using a screw digester (extruder); paragraphs [0013], (0042]) to produce a fraction containing solubilized hemicellulose and/or amorphous cellulose (hydrolysate (fraction) comprises cellulose and hemicellulose products, some of which can be amorphous; paragraphs {0020}, [0028]) and a fraction consisting of cellulose and lignin (fibrous cellulosic material comprising lignocellulosic material (fraction) is separated from hydrolysate; paragraphs [0028], [0030], [0036)); treating the solids fraction to an alkaline pH to solubilize the lignin (fibrous cellulosic materials are treated with an alkaline substance to break up (solubilize) lignocellulosic material into lignin; paragraph [0036]) to produce solubilized lignin and separating the solubilized lignin from the cellulose (cellulose is separated from the mixture comprising lignin; paragraph [0036]). 
Dahl does not disclose pretreating said biomass with fibrillation to produce a liquid fraction and a solids fraction and therefore not addressing the separating the liquid fraction from the solids fraction. 
In the same field of endeavor, Nelson discloses a method of pretreating said biomass with fibrillation (a fibrillated cellulose network is formed during chemical pretreatment; paragraph [0114)]); to produce a liquid fraction and a solids fraction and separating the liquid fraction from the solids fraction (fractionation of feedstock results in separation of solid for further mechanical processing from liquids; paragraphs [0133], [0160]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Dahl invention to provide pretreating said biomass with fibrillation; to produce a liquid fraction and a solids fraction, as taught by Nelson, in order to provide efficient fractionation of lignocellulosic biomass into primary components in solid and liquid components for multiple uses of product (Nelson; paragraph [0112]).
Regarding claim 2, Dahl and Nelson, in combination, disclose the method of claim 1. Dahl does not disclose wherein the cellulose is crystalline and nanocellulose. Nelson discloses wherein the cellulose is crystalline and nanocellulose (nanocellulose composition that includes microcrystalline cellulose; abstract; paragraph [0115}). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Dahl invention to provide wherein the cellulose is crystalline and nanocellulose, as taught by Nelson, in order to provide efficient fractionation of lignocellulosic biomass into primary components in solid and liquid components for multiple uses of product [0112].
Regarding claims 3-4, Dahl further teaches wherein the particle size of the cellulose is between 2 um and 120 um (micro cellulose comprising microcrystalline cellulose with average particle size of 8-100 micron; abstract; paragraphs [0020], [0029)).
Regarding claims 7 and 9, Dahl further teaches the use of sodium or potassium hydroxide as the alkaline solution which would produce a pH in the claimed range as is it is an alkaline process that follows [0028].
Regarding claims 5 and 11, Nelson further teaches that the ionic liquid is utilized that is preferably ethanol in the fractionation steps [0111]. 
Regarding claims 13-14, 16-20, and 25, Dahl further teaches that the lignin is precipitated with acid (see examples) that can be sulfuric acids [0021], utilized enzymatic hydrolysis as a further process (see abstract), conventional steps like clarifying the fractionation [0028-0031], useful in ethanol production [0028], and that the starting biomass is one of the conventional starting materials listed such as woody materials [0034 and 0036].
Regarding claim 15, Nelson further teaches that the materials are converted to bioactive films [0279].
Regarding claims 23-24, Nelson further teaches washing the pulp with a hydrogen peroxide solution [0296] which reads on the decolorizing step as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB T MINSKEY whose telephone number is (571)270-7003. The examiner can normally be reached M-F 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 5712707475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB T. MINSKEY
Examiner
Art Unit 1741



/JACOB T MINSKEY/Primary Examiner, Art Unit 1748